DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 12 July 2021 has been entered. Claims 5 – 8, 11, 12, 14 and 18 have been cancelled. Claims 1, 9, 10, 13 and 15 – 17 have been amended. Claim 20 has been added. Claims 1-4, 9, 10, 13, 15-17, 19 and 20 are pending in the application.
Response to Arguments
The objections to the claims stated in the prior action are withdrawn in light of the claim amendments.
Applicant's arguments have been fully considered but they are not persuasive.
Note that the fact that Applicant has later devised another mode of operation – that of gravity (see Remarks filed 12 May 2021, p.11, para 3, “a valve body made of metal”), which would not appear to actually cause the valve to function in the manner described – does not overcome the fact that the instant application was filed without full disclosure of the invention. Namely, a spring, as discussed during the WebEx interview of 21 August 2020 and within the Remarks filed 30 November 2020, where Applicant respectively visually demonstrated that the valve includes a spring and argued that such a spring is inherent in the valve design, is not disclosed in the application as filed. At the very least, the application is not in compliance with 37 CFR 1.71(a).
Applicant (p.11, para 3 – p.12, para 1) strongly cautions Examiner to avoid impermissible hindsight and argues that a spring is not needed. It is unclear how Applicant is applying the premise of hindsight, as this is not relevant to the situation at hand.  Applicant has argued and demonstrated that a spring is required. Therefore, even should the Examiner not believe the same, a spring is required. For the record, the Examiner does indeed believe that a spring is required. Applicant’s argument that a metal body would overcome flow and pressure through the valve is not persuasive given the above, given that there is no evidence that such a solution would be workable, and also given that such a solution is not presented in the application as filed. See also 37 CFR 1.71(a).
Applicant argues (p.12, para 2) that the remaining structure and function are described at page 9, paragraph 2 of the specification as filed. Examiner is unable to find a reference to frictional contact between the claimed wings and cylindrical portion at this location, or in fact within the specification as a whole.
The balance of Applicant’s arguments refer to the cam shape. As noted in the rejections below, the sloped portion and the horizontal portion (as it is assumed “flat” refers to) a separate parts. All portions of the cams of the instant application and of the cited art terminate in vertical portions that extend at 90° from the housing bottom or valve body, else they would not “project”, as also noted below and as discussed at length in telephonic interviews with Applicant. The art of record at least teaches separate cam “peaks”, which are read as cam surfaces that are separated by the “valleys” in between.
Applicant’s lack of response regarding the Official Notice taken with respect to Claims 2-4 and 19 is taken as admitted prior art.

Drawings
The drawings are objected to because Figure 4 is an improper depiction of the invention. The cam on the valve housing is depicted in section. It is unclear how such a cam would operate. The valve body is depicted as whole, but still appears to have a cam in engagement with the valve housing cam. The valve body is in the “raised” position, yet is possibly depicted as having sloped walls in contact with the walls of the valve housing. Were this the case, it is unclear how the valve body would have clearance to drop back down into the valve housing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show cams being engaged in the closed position and disengaged (“dissociation”) in the open position as described in the specification and claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Operation of the valve is discussed at page 8, lines 10-30. It is unclear how cam projections could form a seal.
It would not appear that the cams engage in the fully closed position as described, but instead in the open position.
As noted in prior action it is believed that the intent is to discuss how the seal between the valve plug and valve body wall is broken and then made as a result of engagement and subsequent disengagement, respectively, of the cams. However, the actual verbiage (particularly at p.8, lines 16-18, “In the closed position…from cam projections 63.”) discusses that the seal is instead formed by the cams, and further that the seal is made when the cams are engaged – that is, the sealing would have to happen while the valve plug is raised away from the valve body, contrary to Examiner’s understanding of the invention.
It is unclear how cams that are described as being attached to the housing and in frictional engagement could also separate from the housing. In other words, what does frictional disassociation of cams from a housing describe? It seems more likely that frictional association of cams would cause disassociation of the valve body from the housing.
Based upon the interview of 21 August 2020 and the Remarks filed 30 November 2020, where Applicant respectively demonstrated that the valve includes a spring and argued that such a spring is inherent in the valve design, the application is not in compliance with 37 CFR 1.71(a). 
Appropriate correction is required.

Claim Objections
It is noted that the claims employ the term “dissociate”, while the specification employs the terms “disassociate” and “disassociation”. Choice of one form or the other would be appreciated.
Claims 17 and 20 recite “with wing projections”. As the wings are previously recited, “with the wing projections” would be appropriate.
Claims 17 and 20 recite “within the respective slots”. As the slots are previously recited without such a relationship, “respectively within the slots” would be appropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 10, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. How does the valve close properly - and if it manages to close, remain closed - under line pressure and flow without including a spring to urge the valve member back down into the closed position after being raised by the cam to the open position? 
It must be noted that the spring feature was visually demonstrated to the Examiner by Applicant during the WebEx interview of 21 August 2020 and discussed within the Remarks filed 30 November 2020, where Applicant argued that such a spring is inherent in the valve design, yet this feature was not included in the description as filed. See also 37 CFR 1.71(a).
Regarding Claims 17 and 20, how would frictional contact with the cylindrical post portion – as opposed to abutment with some end of same – perform the function of valve body displacement? Would there be some sort of press fit? Alternatively, are some kind of mating corrugated diameters envisioned? As a further alternative, is the intent to describe frictional contact between the wings and slots without relation to the valve body movement?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 9, 10, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

None of Claims 1-4, 9, 10, 13, 15-17, 19 and 20 recite a spring. It is unclear how the valve would close – that is, how the valve member would drop back down vertically from the open position – against flow through the valve without such a means due to the pressure differential resulting from such flow.
In a related issue, it is unclear how disassociation between the cams would result in vertical displacement of the valve body.

Claim 1 recites cam surfaces each having a sloped face with a flat that terminates in a vertical face that depends from the flat. It is believed that the intent of the term “flat” is to describe the horizontal portions of the cams that are depicted in Figure 4 as abutting between features 61 and 64. However, the claim as written describes the flats as being part of the sloped surface. These flats are neither depicted nor described as being sloped in the instant description.

Claim 17 recites that frictional contact between a post and the valve body. It is unclear how friction, as opposed to abutment, between such features would perform the claimed function of valve body displacement.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki (JP2013092176, cited and submitted with translation by Applicant).

Note that Kawasaki teaches separate cam “peaks”, which are read as cam surfaces that are separated by the “valleys” in between. See features 5a and 32.

Regarding Claim 1, Kawasaki discloses (Figs 1-3) a device including “a valve module (1), the valve module comprising a manifold (2) having an inlet port (2a) and an outlet port (2b); a valve well (at 21, 33, hereinafter “33”) in fluid communication with the inlet port (2a) and outlet port (2b), the valve well (33) defining sloped side walls (21) such that a diameter of a bottom (at 5) of said valve well (33) is smaller than a diameter of a top (at 6) of said valve well (33) and two or more upwardly projecting cam surfaces (such as at 5a) on a bottom of said valve well (33), each of the upwardly projecting cam surfaces (5a) including a sloped face (Fig 3, at 5a) with a flat (there is at least a flat on the slope between the “peak” and “valley” portions of the cam surfaces) terminating in a vertical face (Fig 3, at leader for 5, as previously discussed with Applicant) depending from the flat and extending at an angle of ninety degrees (90°) relative to the bottom of said valve well (at 33), each of the two or more upwardly projecting cam surfaces in a circumferential relationship with an adjacent upwardly projecting cam surface (see the multiple peaks depicted at cam surfaces 5a); and a valve body (3) disposed within said valve well (33) for rotational movement between open and closed positions (para [0018]) to alternately open or close the fluid communication between the inlet port (2a) and outlet port (2b) of said manifold (1), the valve body defining a truncated cone shaped member including a top (at 6), a bottom (at 5) defining two or more downwardly projecting cam surfaces (such as at 32) and sloped side walls (31) with two opposing solid side walls (Fig 3, at leader for 31 and diametrically opposite leader for 31) that are spaced from one another, and two opposing open side walls (at 3b), said open side walls (3b) alternating with said solid side walls (at leader for 31 and opposite) to define an outer circumferential surface of said valve body (3), each of the downwardly projecting cam surfaces (32) including a sloped face (at 32) with a flat (there is at least a flat on the slope between the “peak” and “valley” portions of the cam surfaces) terminating in a vertical face (inside lower portion of 33, at 32) depending from the flat and extending at an angle of ninety degrees (90°) relative to the bottom of said valve body (3), each of the two or more downwardly projecting cam surfaces in a circumferential relationship with an adjacent downwardly projecting cam surface (see the multiple peaks depicted at cam surfaces 32); wherein a diameter of the bottom (at 5) of said valve body (3) is smaller than a diameter of the top (at 6) of said valve body (3); wherein upon rotation of said valve body (3), said valve body is displaced in a vertical plane (paras [0015], [0017]) via cooperation and/or dissociation between the upwardly projecting cam surfaces (5a) on the bottom of said valve well and the downwardly projecting cam surfaces (32) on the bottom of the valve body (3).”
To clarify, features 32 project from feature 3 at the lower portion of 33. Because of this projection, some vertical face that is perpendicular to the slope at 32 is required, similar to the vertical face of feature 5a, as previously discussed in interviews with Applicant and in prior rejections.

Kawasaki further discloses a valve in which:

Regarding Claim 9, “said two or more downwardly projecting cam surfaces (32) are formed integrally with the bottom of said valve body (3).”

Regarding Claim 10, “said two or more upwardly projecting cam surfaces (5a) comprise a cam ring (the cams 5 are in the shape of a ring) fixedly secured (inherent, as the cam would rotate relative to the valve body if it was not fixed) to the bottom of the valve well (33).”

Regarding Claim 13, “said downwardly projecting cam surfaces (32) are formed integrally with the bottom of said valve body (3); wherein said upwardly projecting cam surfaces (5a) comprise a cam ring (the cams 5 are in the shape of a ring) fixedly secured (inherent, as the cam would rotate if it was not fixed) to the bottom of the valve well (33).”
To clarify, features 32 project from feature 3 at the lower portion of 33. Because of this projection, some vertical face that is perpendicular to the slope at 32 is required, similar to the vertical face of feature 5a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (JP2013092176, cited and submitted with translation by Applicant) in view of Ferrero (WO2012063223).

See discussion of Claim 1, above.

Regarding Claims 2 and 3, Official Notice is hereby taken that it is notoriously well known in the art to attach or include a valve in a system with other fluid components as desired according to design needs.

Regarding Claim 2, Kawasaki does not teach the specific components that are attached to the valve.
Ferrero teaches (see at least Fig 2 and Abstract) a valve module (12) attached to “a water filtration module (at 14), said water filtration module having a filtration inlet port (at 10), a filtration outlet port (at 16) and a filtration cartridge port (between 14 and 36, for element 26; see Abstract) in fluid communication with both the filtration inlet port (at 10) and filtration outlet port (at 16); wherein said filtration outlet port (at 16) is in fluid communication with the inlet port (46) of said valve module (12).”
Accordingly it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kawasaki to include, along with the valve module, a filter module as taught by Ferrero in order to yield the predictable result of providing filtered water to downstream use points, thus minimizing obstructions in downstream appliances or faucets.

Regarding Claim 3, Kawasaki does not explicitly discuss what features are or may be attached to the valve.
Ferrero teaches (see at least Fig 2 and Abstract) a pressure tank (the filter housing at feature 14 contains excess fluid within the pipeline, and therefore is read as a “tank” that contains pressure) in fluid communication with a valve well (at 12) and an outlet port (at 16).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kawasaki to include, along with the valve module, a pressure containing tank section as taught by Ferrero in order to yield the predictable result of providing space for a filter such that filtered water may be provided to downstream use points, thus minimizing obstructions in downstream appliances or faucets.

Regarding Claim 19, Kawasaki does not explicitly discuss what features are or may be attached to the valve.
Official Notice is hereby taken that it is notoriously well known in the art to attach further valves and flow devices downstream of a main water shut-off valve for a structure.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was filed to attach the valve of Kawasaki downstream of a main shut-off valve in order to yield the predictable result of further controlling flow, for example to specific appliances or devices, thus providing further flow control at water usage points.
Note, too that this is merely intended use of the valve module and as such is not patentably distinct over the art of record.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (JP2013092176, cited and submitted with translation by Applicant) in view of Hecking (EP2098646, translation attached).

See discussion of Claim 1, above.

Regarding Claim 4, Official Notice is hereby taken that it is notoriously well known in the art to attach or include a valve in a system with other fluid components as desired according to design needs.

Kawasaki does not teach the specific components that are attached to the valve.
Hecking  teaches a valve module (46, which may be manually actuated, see para [0044]) attached to a flow meter with an impeller (“turbine”) to measure flow and in fluid communication with the valve. See at least Figs 1-5 and paras [0033-0034]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kawasaki to include, along with the valve module, a flow meter as taught by Hecking in order to yield the predictable result of detecting undesirable flow or filter conditions as taught by Hecking (para [0010]).

Claim(s) 15 – 17, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (JP2013092176, cited and submitted with translation by Applicant) in view of Mueller (2,253,643).

See discussion of Claim 1, above.

Note that terms such as front, rear, top, bottom, side, left, right, upper, lower, upward, downward, vertical, horizontal, forward, backward, above and below are relative terms and as such are not lent patentable weight.

Regarding Claims 15 – 17 as best understood, Kawasaki further teaches a device that operates such that when the two or more upwardly projecting cam surfaces (such as the one at leader for 5a) on the bottom of said valve well (at 33) and the two or more downwardly projecting cam surfaces (such as that at the leader for 32) on the bottom of the valve body (3) dissociate, the valve body displaces in the vertical plane (that is, the device goes from the state depicted in Fig 2 to the state depicted in Fig 1).
Kawasaki does not explicitly teach attachment of actuating means.
Mueller teaches (Fig 2) a conical valve with “a central post (11) upwardly projecting from the bottom (at 8) of said valve body (8), said post (11) having a cylindrical portion (top of 11) and a pair of opposed wings (19, on either side of 11) outwardly projecting from the cylindrical portion, said wings (19) being shorter than said cylindrical portion (that is, features 19 do not extend to the top of 11) so as to form a shoulder between the wings (19) and the cylindrical portion (11); said water control device further comprising a shaft, said shaft having a stem (12) with a proximal end (at leader for 12) and a distal end (at 11), a handle connected (p.1, col 2, ll 31-38) to said proximal end of said stem (12) and a saddle (at 20) connected (at 11) to said distal end of said stem (12); said saddle having a hollow cylindrical shape (20) with slots (21) located on opposed circumferential walls of the saddle (see Fig 2); the saddle (at 20) [being] sized to fit over the cylindrical portion of the post (11) with wing projections (19) being received within the respective slots (21) and in frictional contact with the cylindrical portion of the post (11)”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kawasaki to employ the actuation means of Mueller in order to yield the predictable result of providing actuation of the valve in such a manner as to allow for misalignment and prevent end thrust from being transmitted to the valve member, as taught by Mueller (p.1, col 1, ll 9-13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753